     Case 3:20-cv-00233-L-BH Document 7 Filed 05/26/20                           Page 1 of 3 PageID 30



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

ROGER ZAMORA, #53704-177,                                §
                                                         §
          Movant,                                        §
                                                         §
v.                                                       §        Civil Action No. 3:20-CV-233-L
                                                         §
UNITED STATES OF AMERICA,                                §
                                                         §
          Respondent.                                    §

                                                     ORDER

         On January 30, 2020, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions, and Recommendation (“Report”) (Doc. 3), recommending that the court

dismiss this action for lack of subject matter jurisdiction. Specifically, she determined that Movant

Roger Zamora’s (“Movant”) Motion for Extension of Time to File the Initial 2255 Motion (Doc.

1), seeking a 30-day extension of the one-year deadline to file a motion to vacate his sentence

under 28 U.S.C. § 2255, did not present a justiciable case or controversy, as “Section 2255 does

not authorize federal courts to prospectively extend, stop or toll the one-year statute of limitations.”

Report 3 (citing 28 U.S.C. § 2255(f)). 1 Magistrate Judge Ramirez also noted that Movant had not

filed a substantive Section 2255 motion, and that “a ruling on the motion for an extension of time

will require an advance determination of whether the motion will be time-barred, and whether

equitable tolling is applicable.” Id. Thus, she determined that the court “lack[s] jurisdiction to

consider the timeliness of [Movant’s] § 2255 motion until it is actually filed.” Id. (citing United



1
  Movant pleaded guilty to a Racketeer Influenced and Corrupt Organization (RICO) conspiracy in violation of 18
U.S.C. § 1962(d) on March 20, 2018. On January 16, 2019, the court accepted his plea and entered judgment,
sentencing him to a term of 96 months’ imprisonment. He did not appeal his conviction or sentence. Notwithstanding
exceptional circumstances, which Movant does not assert here, his deadline for filing a Section 2255 motion was
January 16, 2020. See 28 U.S.C. § 2255(f) (“A 1-year period of limitation shall apply to a motion under this section.
The limitation period shall run from . . . the date on which the judgment of conviction becomes final.”).

Order – Page 1
     Case 3:20-cv-00233-L-BH Document 7 Filed 05/26/20                           Page 2 of 3 PageID 31



States v. McFarland, 125 F. App’x 573, 574 (5th Cir. 2005) (additional citations omitted)). As

Movant has not filed a substantive Section 2255 motion, Magistrate Judge Ramirez recommends

that the court dismiss this action for lack of jurisdiction, unless within the fourteen-day period for

filing objections to the Report, Movant files a Section 2255 motion. No objections to the Report

were filed.

           On February 19, 2020, however, Movant filed another Motion for Extension of Time to

File the Initial 2255 Motion (“Second Motion”) (Doc. 4), requesting a 60-day extension to file his

initial Section 2255 motion. He did not make any objections to the Report or assert that the

Magistrate Judge erred as a matter of law in her findings and conclusions. Instead, he reasserts

that an extension is needed because (1) he needs more time to acquire documents and conduct

legal research; (2) he was never informed about the deadline to file his initial Section 2255 motion;

and (3) he is a pro se individual with English as a second language. He fails, however, to file a

substantive Section 2255 motion for the court’s consideration, as instructed in the Report.

           Accordingly, having reviewed the pleadings, file, record in this action, and Report, the

court agrees with the findings and conclusions of the Magistrate Judge, and accepts them as those

of the court. The court, therefore, denies, Movant’s first Motion for Extension of Time to File the

Initial 2255 Motion (Doc. 1). For the same reasons addressed in the Report and accepted herein

by the court, the court also denies Movant’s second Motion for Extension of Time to File the

Initial 2255 Motion (Doc. 4), and dismisses without prejudice this action for lack of jurisdiction.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. 2 The court determines that Movant has failed to


2
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:


Order – Page 2
Case 3:20-cv-00233-L-BH Document 7 Filed 05/26/20   Page 3 of 3 PageID 32
